Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AMENDMENT AND PURCHASE AGREEMENT DATED AS OF DECEMBER 23, 2008 by and among HC INNOVATIONS, INC. and THE NOTEHOLDERS IDENTIFIED HEREIN TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II AUTHORIZATION OF AMENDED NOTES AND NEW WARRANTS; CLOSING 9 2.1 Authorization of the Amended Notes and New Warrants 9 2.2 Amendment and Restatement of Existing Notes 9 2.3 Issuance of Additional Notes 10 2.4 Issuance of New Warrants 10 2.5 Replacement of Existing Notes and Cancellation of Existing Warrants 10 2.6 Noteholder Obligations Are Several, Not Joint 10 2.7 Closing 11 2.8 Fees 11 ARTICLE III MATURITY AND PREPAYMENT OF NEW NOTES 11 3.1 Maturity of Amended Notes 11 3.2 Optional Prepayment of Amended Notes 12 3.3 No Repurchase, Etc. of Amended Notes 12 3.4 Note Conversion, New Warrants not Affected by Repayment 12 ARTICLE IV CONVERSION OF NEW NOTES 13 4.1 Conversion at the Option of the Securities Holder 13 4.2 Conversion Procedure 13 4.3 Taxes on Conversion 14 4.4 Company to Reserve Stock; Related Covenants 14 4.5 Adjustment of Conversion Price 15 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMPANY 18 5.1 Corporate Existence and Power 18 5.2 Subsidiaries and Affiliates 18 5.3 Authorization 19 5.4 Due Execution and Delivery; Binding Obligations 19 5.5 Issuance of Amended Notes, New Warrants and Common Stock 19 5.6 Collateral 19 5.7 No Conflict or Violation 20 5.8 Consents and Approvals 20 5.9 Capitalization 21 5.10 SEC Reports 21 5.11 Financial Statements 22 5.12 Financial Projections 22 5.13 Internal Controls and Procedures 22 5.14 Independent Accountants 23 5.15 Securities Act Registration, Etc 23 5.16 Compliance with Laws 24 -i- 5.17 Assets 24 5.18 Taxes 24 5.19 Insurance 24 5.20 Litigation; Orders 25 5.21 Material Contracts 25 5.22 Franchises, Licenses, Permits 25 5.23 Arrangement Fees, Etc 25 5.24 Supplier and Customer Relationships 25 ARTICLE VI INVESTMENT REPRESENTATIONS OF EACH NOTEHOLDER 26 6.1 Investment Representations 26 6.2 Restricted Securities 27 6.3 Trading Restriction 27 ARTICLE VII CONDITIONS PRECEDENT TO NOTEHOLDERS' OBLIGATIONS 28 7.1 Conditions Precedent to Effectiveness 28 7.2 Conditions Precedent to the Closing 29 ARTICLE VIII COVENANTS 30 8.1 Reporting 30 8.2 Books and Records; Inspection Rights 32 8.3 Use of Proceeds 32 8.4 Compliance with Law 33 8.5 Insurance 33 8.6 Maintenance of Properties 33 8.7 Payment of Taxes and Claims 33 8.8 Corporate Existence 34 8.9 Further Assurances 34 8.10 Guaranty and Grant of Security by Subsidiaries 34 8.11 Additional Amounts 35 8.12 Limitations on Indebtedness 36 8.13 Limitation on Liens 36 8.14 Issuances of Stock; Restricted Payments 36 8.15 Merger, Consolidation 37 8.16 Sales of Assets 37 8.17 Nature of Business 38 8.18 Transactions with Affiliates 38 8.19 Board of Directors and Management 38 8.20 Management and Consulting Arrangements; Finders' Fees Etc 38 8.21 Qualifying Transaction 39 ARTICLE IX DEFAULT; REMEDIES 39 9.1 Events of Default 39 9.2 Acceleration 41 9.3 Other Remedies 41 9.4 Rescission 41 9.5 No Waivers or Election of Remedies, Expenses, Etc 42 -ii- ARTICLE X TRANSFERS OF SECURITIES 42 10.1 Restrictions on Transfer 42 10.2 Restrictive Legends; Exchanges; Lost, Stolen or Mutilated Notes and Warrants 42 10.3 Notice of Transfer 42 10.4 Limitations on Disposition By Noteholders 44 ARTICLE XI MISCELLANEOUS 44 11.1 Survival of Agreement 44 11.2 Entire Agreement 44 11.3 Successors and Assigns 44 11.4 Counterparts 45 11.5 Notices 45 11.6 Governing Law 45 11.7 Amendments and Waivers 46 11.8 Incorporation of Schedules and Exhibits 46 11.9 Interpretation; Construction 46 11.10 No Duty 47 11.11 Liability of Noteholders 47 11.12 Independence of Agreements, Covenants and Representations and Warranties 47 11.13 Cumulative Remedies 48 11.14 Severability 48 -iii- List of Annexes, Exhibits and Schedules : Annex I Noteholders Annex II Principal Amounts of Amended Notes and Amount of New Warrants Exhibit A Form of Amended Note Exhibit B Form of New Warrant Exhibit C Form of Guarantee and Amended and Restated Security Agreement Exhibit D Form of Registration Rights Agreement Exhibit E Form of Opinion of Gersten Savage LLP Schedule A Prior Transaction Documents Schedule B Subordinated Notes Schedule 5.2 Subsidiaries and Affiliates Schedule 5.9(a) Capitalization, Etc. Schedule 5.9(b) Indebtedness Schedule 5.12 Projections Schedule C Markman Group Transaction Documents Schedule 5.21 Material Contracts Schedule 7.1 Subordination Provisions Schedule 7.1(e) Insurance Certificate Schedule 7.2(a) Notice of Closing Schedule 8.14(b) Stock Issuance Obligations as of 11/26/2008 Schedule 8.14(c) Rights of First Refusal Provisions Schedule D Existing Liens Schedule E Post-Closing Items and Deliverables -iv- SECURITIES AMENDMENT AND PURCHASE AGREEMENT THIS SECURITIES AMENDMENT AND PURCHASE AGREEMENT (this  Agreement ) is made and entered into as of December 23, 2008 by and among HC INNOVATIONS, INC. , a Delaware corporation (the  Company ), and the parties identified on Annex I hereto (each, a  Noteholder  and, collectively, the  Noteholders ). RECITALS WHEREAS , the Company previously has issued to the Noteholders certain secured convertible promissory notes in the aggregate principal amount of $7,139,955 plus interest, pursuant to various subscription agreements (the  Existing Notes , as further defined in ARTICLE I ); WHEREAS , the Company and the Noteholders propose to amend and restate the Existing Notes, on the terms and conditions set forth in this Agreement, as Senior Secured Convertible Notes, in order to, among other things, extend the maturity of the Existing Notes; WHEREAS , the Company proposes to sell and issue to one or more of the Noteholders further Senior Secured Convertible Notes, which will rank pari passu and be part of the same series with the Senior Secured Convertible Notes referenced in the immediately prior recital (together with the Senior Secured Convertible Notes referred to in the immediately prior recital, the  Amended Notes ), in order to provide funds for the repayment of certain existing bank indebtedness of the Company and to settle all amounts owed under a consulting agreement with James J. Bigl, as described further in this Agreement; WHEREAS , the Company and the Noteholders desire that the Amended Notes be secured by substantially all of the assets of the Company and its Subsidiaries; WHEREAS , the Company has previously issued to the Noteholders certain warrants to purchase common stock of the Company (the  Existing Warrants , as further defined in ARTICLE I ); and WHEREAS , the Company and the Noteholders propose to exchange, on the terms and conditions set forth in this Agreement, the Existing Warrants for new warrants (the  New Warrants ). NOW THEREFORE , in consideration of the mutual covenants and agreements set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I DEFINITIONS In addition to the capitalized terms defined elsewhere in this Agreement, the following capitalized terms shall have the following respective meanings when used in this Agreement. -1-  Action  shall have the meaning set forth in Section 5.20 .  Additional Amounts  shall have the meaning set forth in Section 8.11 .  Affiliate  means, with respect to any specified Person, any other Person that, directly or indirectly, through one or more intermediaries, controls, is under common control with, or is controlled by, such specified Person. As used in this definition, the term  control  means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a Person, whether through the ownership of voting securities, by contract, as trustee or executor or otherwise.  Agreement  or  this Agreement  shall have the meaning set forth in Section 11.9 and in the caption to this Securities Amendment and Purchase Agreement.  Amended Notes  shall have the meaning ascribed to such term in the recitals to this Agreement.  Ansley  shall have the meaning set forth in Section 5.23(b) .  Assets  has the meaning set forth in Section 5.17 .  Authorized Share Allocation  has the meaning set forth in Section 4.4(a) .  Authorized Share Failure  has the meaning set forth in Section 4.4(b) .  Bank Debt Amount  shall mean Two Hundred Thousand Nine Hundred and Thirty Two U.S. Dollars and Eighty Two Cents ($200,932.82), being the total amount of principal, interest, and other amounts that are outstanding under the Existing Credit Agreement.  Bigl Letter Agreement  shall mean the letter agreement, dated as of December 23, 2008, by and between the Company and James J.
